UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2008 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-10777 CENTRAL PACIFIC FINANCIAL CORP. (Exact name of registrant as specified in its charter) Hawaii 99-0212597 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 220 South King Street, Honolulu, Hawaii 96813 (Address of principal executive offices) (Zip Code) (808) 544-0500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesTNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerT Accelerated filer £ Non-accelerated filer £ Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The number of shares outstanding of registrant’s common stock, par value $.01 per share, on August 1, 2008 was 28,723,983 shares. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES Table of Contents Part I. Financial Information Item I. Financial Statements (Unaudited) Consolidated Balance Sheets June 30, 2008 and December 31, 2007 Consolidated Statements of Operations Three and six months ended June 30, 2008 and 2007 Consolidated Statements of Cash Flows Six months ended June 30, 2008 and 2007 Notes to Consolidated Financial Statements Item 2. Management’s Discussion and Analysis of Results of Operations and Financial Condition Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4. Controls and Procedures Part II. Other Information Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Unregistered Sales of Equity and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures Exhibit Index PART I.FINANCIAL INFORMATION Forward-Looking Statements This document may contain forward-looking statements concerning projections of revenues, income, earnings per share, capital expenditures, dividends, capital structure, or other financial items, concerning plans and objectives of management for future operations, concerning future economic performance, or concerning any of the assumptions underlying or relating to any of the foregoing. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts, and may include the words “believes”, “plans”, “intends”, “expects”, “anticipates”, “forecasts” or words of similar meaning. While we believe that our forward-looking statements and the assumptions underlying them are reasonably based, such statements and assumptions are by their nature subject to risks and uncertainties, and thus could later prove to be inaccurate or incorrect. Accordingly, actual results could materially differ from projections for a variety of reasons, to include, but not limited to: the impact of local, national, and international economies and events (including natural disasters such as wildfires, tsunamis and earthquakes) on the Company’s business and operations and on tourism, the military, and other major industries operating within the Hawaii market and any other markets in which the Company does business; the impact of legislation affecting the banking industry; the impact of competitive products, services, pricing, and other competitive forces; movements in interest rates; loan delinquency rates and changes in asset quality; adverse conditions in the public debt market, the stock market or other capital markets, including any adverse changes inthe price of the Company's stock; and a general deterioration in economic conditions, including the continued slowing of the real estate market. For further information on factors that could cause actual results to materially differ from projections, please see the Company’s publicly available Securities and Exchange Commission filings, including the Company’s Form 10-K for the last fiscal year. The Company does not update any of its forward-looking statements. Item 1. Financial Statements CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) June 30, December 31, (Dollars in thousands) 2008 2007 Assets Cash and due from banks $ 97,657 $ 79,088 Interest-bearing deposits in other banks 545 241 Federal funds sold 14,900 2,800 Investment securities: Trading 5,077 - Available for sale 809,965 835,130 Held to maturity (fair value of $25,976 at June 30, 2008 and $46,077 at December 31, 2007) 26,023 46,124 Total investment securities 841,065 881,254 Loans held for sale 108,535 37,572 Loans and leases 4,077,956 4,141,705 Less allowance for loan and lease losses 86,050 92,049 Net loans and leases 3,991,906 4,049,656 Premises and equipment, net 82,724 82,841 Accrued interest receivable 22,687 26,041 Investment in unconsolidated subsidiaries 16,697 17,404 Other real estate 3,501 - Goodwill 150,514 244,702 Core deposit premium 27,413 28,750 Mortgage servicing rights 13,622 11,222 Bank-owned life insurance 133,317 131,454 Federal Home Loan Bank stock 48,797 48,797 Income tax receivable 49,539 1,488 Other assets 46,930 37,076 Total assets $ 5,650,349 $ 5,680,386 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing demand $ 649,950 $ 665,034 Interest-bearing demand 471,294 461,175 Savings and money market 1,151,821 1,178,855 Time 1,647,565 1,697,655 Total deposits 3,920,630 4,002,719 Short-term borrowings 275,186 16,000 Long-term debt 885,019 916,019 Minority interest 10,061 13,104 Other liabilities 52,350 58,141 Total liabilities 5,143,246 5,005,983 Shareholders' equity: Preferred stock, no par value, authorized 1,000,000 shares, none issued - - Common stock, no par value, authorized 100,000,000 shares, issued and outstanding 28,716,667 shares at June 30, 2008 and 28,756,647 shares at December 31, 2007 402,985 403,304 Surplus 55,039 54,669 Retained earnings 63,321 222,644 Accumulated other comprehensive loss (14,242 ) (6,214 ) Total shareholders' equity 507,103 674,403 Total liabilities and shareholders' equity $ 5,650,349 $ 5,680,386 See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended Six Months Ended June 30, June 30, (Amounts in thousands, except per share data) 2008 2007 2008 2007 Interest income: Interest and fees on loans and leases $ 65,677 $ 77,070 $ 135,971 $ 153,236 Interest and dividends on investment securities: Taxable interest 9,308 8,866 18,579 17,578 Tax-exempt interest 1,416 1,365 2,805 2,728 Dividends 11 60 35 93 Interest on deposits in other banks 3 39 7 74 Interest on Federal funds sold and securities purchased under agreements to resell 22 109 43 119 Dividends on Federal Home Loan Bank stock 171 24 293 122 Total interest income 76,608 87,533 157,733 173,950 Interest expense: Interest on deposits: Demand 179 141 316 279 Savings and money market 2,980 6,166 6,765 12,452 Time 11,706 17,424 26,435 33,257 Interest on short-term borrowings 2,357 303 4,280 808 Interest on long-term debt 8,002 10,616 17,696 20,584 Total interest expense 25,224 34,650 55,492 67,380 Net interest income 51,384 52,883 102,241 106,570 Provision for loan and lease losses 87,800 1,000 122,072 3,600 Net interest income (loss) after provision for loan and lease losses (36,416 ) 51,883 (19,831 ) 102,970 Other operating income: Service charges on deposit accounts 3,511 3,463 7,054 6,907 Other service charges and fees 3,710 3,414 7,125 6,771 Income from fiduciary activities 990 854 1,995 1,615 Equity in earnings of unconsolidated subsidiaries 131 167 414 424 Fees on foreign exchange 112 171 306 392 Investment securities gains 253 - 253 - Loan placement fees 213 283 366 542 Net gain on sales of residential loans 2,241 1,403 4,039 2,770 Income from bank-owned life insurance 845 1,183 2,715 2,214 Other (75 ) 600 1,943 1,055 Total other operating income 11,931 11,538 26,210 22,690 Other operating expense: Salaries and employee benefits 18,648 16,888 36,012 33,294 Net occupancy 3,266 2,593 6,119 5,097 Equipment 1,433 1,325 2,828 2,555 Amortization of core deposit premium 669 685 1,337 1,370 Amortization of mortgage servicing rights 612 500 1,113 1,010 Communication expense 1,125 938 2,210 2,086 Legal and professional services 2,615 2,110 5,028 4,437 Computer software expense 809 893 1,672 1,692 Advertising expense 700 635 1,382 1,258 Goodwill impairment 94,279 - 94,279 - Foreclosed asset expense 3,984 - 6,574 - Loss on sales of commercial real estate loans 1,671 - 1,671 - Write down of assets 22,424 - 22,424 - Other 8,048 4,764 9,094 9,008 Total other operating expense 160,283 31,331 191,743 61,807 Income (loss) before income taxes (184,768 ) 32,090 (185,364 ) 63,853 Income tax expense (benefit) (38,510 ) 11,074 (40,764 ) 22,702 Net income (loss) $ (146,258 ) $ 21,016 $ (144,600 ) $ 41,151 Per share data: Basic earnings (loss) per share $ (5.10 ) $ 0.69 $ (5.04 ) $ 1.34 Diluted earnings (loss) per share (5.10 ) 0.68 (5.04 ) 1.33 Cash dividends declared 0.25 0.24 0.50 0.48 Shares used in computation: Basic shares 28,652 30,555 28,670 30,627 Diluted shares 28,652 30,798 28,670 30,894 See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, (Dollars in thousands) 2008 2007 Cash flows from operating activities: Net income (loss) $ (144,600 ) $ 41,151 Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for loan and lease losses 122,072 3,600 Depreciation and amortization 3,881 3,515 Goodwill impairment 94,279 - Write down of assets 22,424 - Foreclosed asset expense 6,574 - Amortization of intangible assets 2,450 2,380 Net amortization of investment securities 691 859 Share-based compensation 1,164 2,176 Net gain on investment securities (253 ) - Deferred income tax expense (benefit) (4,504 ) 4,363 Net gain on sales of residential loans (4,039 ) (2,770 ) Loss on sale of commercial real estate loans 1,671 - Proceeds from sales of loans held for sale 817,958 421,200 Originations of loans held for sale (721,898 ) (437,300 ) Tax benefits from share-based compensation (40 ) - Equity in earnings of unconsolidated subsidiaries (414 ) (424 ) Increase in cash surrender value of bank-owned life insurance (2,706 ) (2,203 ) Increase in income tax receivable (48,051 ) (2,660 ) Net change in other assets and liabilities (13,159 ) (8,186 ) Net cash provided by operating activities 133,500 25,701 Cash flows from investing activities: Proceeds from maturities of and calls on investment securities held to maturity 20,058 15,644 Proceeds from maturities of and calls on investment securities available for sale 311,868 394,853 Purchases of investment securities available for sale (292,694 ) (378,709 ) Net loan originations (351,783 ) (95,126 ) Proceeds from sales of loans originated for investment 64,901 - Proceeds from sales of securitized residential mortgage loans 20,838 - Proceeds from bank-owned life insurance 843 - Purchases of premises and equipment (3,764 ) (4,296 ) Distributions from unconsolidated subsidiaries 632 577 Contributions to unconsolidated subsidiaries (845 ) (2,668 ) Acquisition of minority interests, net of cash acquired (3,150 ) - Net cash used in investing activities (233,096 ) (69,725 ) Cash flows from financing activities: Net increase (decrease) in deposits (82,089 ) 70,374 Proceeds from long-term debt 30,000 150,000 Repayments of long-term debt (60,736 ) (72,693 ) Net increase (decrease) in short-term borrowings 259,186 (77,405 ) Cash dividends paid (14,367 ) (14,714 ) Tax benefits from share-based compensation 40 - Repurchases of common stock (1,824 ) (12,184 ) Proceeds from issuance of common stock 350 250 Proceeds from stock option exercises 9 1,017 Net cash provided by financing activities 130,569 44,645 Net increase in cash and cash equivalents 30,973 621 Cash and cash equivalents at beginning of period 82,129 135,648 Cash and cash equivalents at end of period $ 113,102 $ 136,269 Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ 61,371 $ 64,940 Income taxes 12,920 15,811 Supplemental disclosure of noncash investing and financing activities: Net change in common stock held by directors' deferred compensation plan $ 44 $ 22 Net reclassification of loans to other real estate 7,401 - Net transfer of loans to loans held for sale 162,984 - Securitization of residential mortgage loans into trading mortgage backed securities 4,995 - See accompanying notes to consolidated financial statements. CENTRAL PACIFIC FINANCIAL CORP. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements of Central Pacific Financial Corp. (referred to herein as “the Company,” “we,” “us,” or “our”) have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Rule 10-01 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in financial statements prepared in accordance with GAAP have been condensed or omitted pursuant to such rules and regulations. These interim condensed consolidated financial statements and notes should be read in conjunction with the Company’s consolidated financial statements and notes thereto filed on Form 10-K for the fiscal year ended December 31, 2007. In the opinion of management, all adjustments necessary for a fair presentation have been made and include all normal recurring adjustments.
